UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February9, 2011 GYRODYNE COMPANY OF AMERICA, INC. (Exact name of Registrant as Specified in its Charter) New York 000-01684 11-1688021 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification No.) ONE FLOWERFIELD SUITE 24 ST. JAMES, NEW YORK 11780 (Address of principal executive offices) (Zip Code) (631) 584-5400 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01.Other Events On February9, 2011, the State of NewYork filed a Notice of Appeal to the Appellate Division of the Supreme Court, Second Department, from the decision and order of the Court of Claims entered in favor of Gyrodyne Company of America, Inc.granting an additional judgment and allowance of $1,474,940.67 for fees and expenses incurred in its case for just compensation from the State of NewYork for land appropriated in 2005.A copy of the Notice of Appeal is attached hereto as Exhibit99.1. Under the Rules of Procedure of the Appellate Division, Second Department, an appellant is allowed up to six(6) months from the date of its Notice of Appeal to perfect the appeal and file its brief.Therefore, barring an extension given to the State of NewYork for cause, the State of NewYork’s brief will be due not later than August 9, 2011. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit No. Exhibit Notice of Appeal SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GYRODYNE COMPANY OF AMERICA, INC. Date:February 14, 2011 By: /s/Stephen V. Maroney Stephen V. Maroney President and Chief Executive Officer
